Citation Nr: 1726237	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1986 to October 2006.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, March 2016 and November 2016 the Board remanded this issue to the AOJ for additional development.  It has now been returned to the Board.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's sleep disorder is less likely than not related to service.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Assist  

VA's duty to notify was satisfied by an August 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that VA has satisfied its duty to assist the Veteran.  The Veteran's available service medical records (STRs) are of record.  Post-service VA records too, have been obtained.  

The Veteran has been provided VA examinations in October 2009, February 2014 and December 2015.

As discussed in more detail below, the VA examinations and addendum opinions include a review of the Veteran's pertinent pre-service, service, and post-service history, clinical findings, and diagnoses and the findings were supported by medical rationale.  Read together, the examinations and supplemental opinions were adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As the record now contains adequate medical opinions, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Hence, a remand for additional development is not necessary and there is no prejudice in proceeding with the final decision in this case.  

Neither the Veteran nor his representative have identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  
The Board also notes that VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection for a Sleep Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases. 38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Lastly, the Board is required to weigh the probative value of the evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2016).  When a veteran seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran alleges that his sleep disorder was incurred in active service.  
The service medical records are silent for a diagnosis of a sleep disorder while the Veteran was in active service.  Post service records show that in August 2009 was the Veteran's first complaint of insomnia.  

In October 2009, during a Compensation and Pension Examination, the Veteran complained of sleep impairment in the form of claustrophobic dreams that woke him from sleep two to three times per month.  He was then diagnosed at that time with panic disorder related to service.  However, in the context of the diagnosis the examiner did not provide a specific discussion of the Veteran's sleep problems.  

In November 2010 the Veteran underwent a sleep study test.  The Veteran's private physician diagnosed him as having insomnia with sleep apnea.  In support of his claim, the Veteran submitted the April 2010 study conducted by Dr. I. A., his private physician.  From the sleep study test, Dr. I. A. concluded that the "[Veteran's] clinical symptoms are highly suggestive of OSA [Obstructive sleep apnea] in addition to underlying sleep onset and maintenance insomnia."  The private physician further noted that "[t]his is precipitated and worsened by a long history of working in Navy with an irregular sleep cycle [and the Veteran] will need further diagnostic study including PSG [Polysomnography]."

Later in November 2010, the Veteran was again seen by his private physician, Dr., I. A., for a follow-up sleep study.  Dr. I. A. concluded at that time, that he agreed with the "formal interpretation [of] Insomnia w[ith] arousal index 10 e/hr, AHI 0.2 e/hr."  He further recommended that the Veteran get a sleep lab-based study along with sleep behavior modification and pharmacotherapy.

In January 2014, the Veteran was seen in a VA sleep clinic on a referral from his primary care provider to evaluate his complaints of snoring and fatigue.  The Veteran stated that he had difficulty falling asleep, staying asleep and that his sleep problems started while he was in the Navy.  The treating physician diagnosed the Veteran with the following: 1. Insomnia, psychophysiological secondary to claustrophobia, anxiety; 2. Claustrophobia and; 3. Panic disorder.  The examiner suggested that the Veteran seek treatment for insomnia and anxiety and if the symptoms of snoring and fatigue were not improved in three months he may need to repeat the sleep study to evaluate the OSA. 

In February 2014 the Veteran again underwent VA examination and a diagnosis of panic disorder was confirmed.  The examiner noted that the Veteran experienced "chronic sleep impairment" and described his symptoms of "significant difficulty fall[ing] asleep" multiple times per week.  The examiner found that the Veteran displayed "mild sleep disturbance" as a symptom associated with anxiety disorder and further concluded that the Veteran experienced a "sleep disorder."  The examiner however, did not clarify whether the Veteran's "sleep disorder" was a separate disorder or merely symptoms of his service-connected panic disorder.  

In December 2015, the Veteran underwent another examination.  Here, the physician concluded that the Veteran does not have sleep apnea or findings or symptoms, thereof.  In the Disability Benefits Questionnaire (BDQ), dated December 2015, the physician stated that in addressing the Veteran's sleep disruption, the Veteran was diagnosed with "Unspecified Anxiety Disorder."  The examiner concluded that that "the anxiety disorder accounts for the Veteran's reports of disrupted sleep, identifying the same the same triggers, nightmares of being in confined spaces, which wake him from his sleep a couple times/month."

In an April 2016 DBQ, the examiner provided a detailed rationale for her finding of it is less likely as not (i.e., there is not at least a 50 percent probability) that the Veteran's claimed sleep disorder either began during service or within one year of his separation from active duty or is otherwise directly related to military service.  The examiner based her finding on a detailed review of the medical records and the Veteran's sleep apnea study provided by his private physician.  The examiner again concluded that the Veteran does not have a diagnosis of sleep apnea.  Rather, the Veteran's "sleep disturbance is more likely than not insomnia secondary to mental conditions and poor sleep hygiene."

Per the November 2016 Board remand directive, the examiner was asked to opine on the Veteran's private physician conclusion that the Veteran's "long history of working in the Navy with an irregular sleep cycle" precipitated and worsened the Veteran's sleep apnea.  In a December 2016 supplemental opinion, the examiner opined that "[t]his is not applicable, because the Veteran's current lifestyle no longer includes an unconventional work shift... even if the shift work initiated the sleep disruption, it not maintaining the sleep disruption."  The examiner further added that "when the information is considered together, it is at least as likely as not (50 percent or greater probability) that the disrupted sleep is related to the nonservice-connected mental disorder."  The Board notes that the Veteran's psychiatric disorder is, however, service-connected and assigned a 30 percent disability rating.  

The Board finds that the evidence of record does not support a finding of service connection for sleep apnea.  First, the preponderance of the evidence is against a diagnosis of sleep apnea.  Second, a sleep disorder was not demonstrated during the Veteran's active service or until four years thereafter.  The Veteran, his wife and fellow service members reported multiple symptoms, such as snoring, present during service.  Lay people are competent to report observable symptoms.  However, the December 2016 VA medical examiner found that those symptoms were not diagnostic of sleep apnea and that other conditions were more likely to have caused them.  Thus, these lay statements are outweighed by the VA examiner's opinion, as it was based upon medical expertise and an explanation was provided.  

Although the Veteran's private physician stated that the Veteran's sleep apnea was "precipitated and worsened by his long history of working in Navy with an irregular sleep cycle," the Board finds this conclusion inadequate and of minimal probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion and are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The private did not review the Veteran's claims file, which in and of itself is not the determinative factor in assigning probative value.  Nieves-Rodriguez, 22 Vet. App. 295.  However, a medical provider should have information regarding relevant case facts and here it is not evident that the Veteran's private provider had all facts regarding the Veteran's service-connected psychiatric disorder.  

Third, the probative evidence of record does not link a sleep disorder to service.  The November 2010 examination results, provided by the Veteran's private physician is deemed inadequate and do not support a link to service.  Id.  Further, the December 2016 VA examiner opined that sleep apnea was not related to active service.  The Board assigns significant probative value to this opinion as it was based upon a review of the STRs, lay statements, and relevant medical records and the examiner provided an explanation that considered the Veteran's contentions.  

The Veteran has submitted numerous lay statements in support of his claim.  J. F., who served with the Veteran, noted that he snored in service.  C. B., the Veteran's mother in law, and A. P., his friend, stated that he had problems sleeping.  S. L., his sister in law and a licensed social worker, stated that the Veteran had anxiety when he thought about having to go to sleep.  K. J., who served with the Veteran, and M. B., his wife, both stated that the Veteran had sleep problems in service.  K. J. stated that the Veteran had problems staying awake during routine and non-routine exercises.  M. B. stated that the Veteran's sleep problems began in 1998.  The Board notes that the Veteran, his family members and fellow service members are competent to provide statements concerning factual matters of which they have first-hand knowledge (i.e., experiencing and or observing sleeping problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Under certain circumstances, lay statements may serve to corroborate a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran, his family members and fellow service members, lack the training and expertise to opine that any current sleep disorder is etiologically related to service or that the symptoms present during service constituted sleep apnea or any other sleep disorder separate from the sleep disturbance that is part of his already service-connected panic disorder.  The June 2016 VA examiner's opinion, which was rendered by a trained medical professional, outweighs any lay opinion provided on this medically complex matter. 
 
In sum, service connection for a sleep disorder is not warranted.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  


ORDER

Entitlement to service connection for a sleep disorder is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


